Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0001698 (Hall et al.).

Regarding claim 1, Hall discloses a turn signal system for a steering wheel (Steering wheel system for a vehicle having turn indicators; Abstract), the turn signal system comprising: 
at least one hand location detection sensor on at least on one side of the steering wheel facing an operator; at least one pressure actuated switch mechanism on at least an opposite side of the steering wheel from the at least one hand location detection sensor, the at least one pressure actuated switch mechanism actuatable by the operator (one or multiple sensing areas 34 may be located circumferentially around all or most of the rim portion 30 of the steering wheel; The sensing areas 34 may be located either facing toward the driver or on the rim portion facing away from a driver, or partially or completely encircling radially the rim portion; Fig. 1, 3-4; [0030]; [0045]); A sensor that is capable of differentiating different locations a driver input (such as pressure) has been applied to can be considered to represent multiple sensor areas [0047]; [0055]; region of the steering wheel having sensors is schematically represented by a series of switches 34; [0041]); 
a turn signal control, the turn signal control operatively connected to the at least one hand location detection sensor and the at least one pressure actuated switch mechanism, the turn signal control also operatively connected to left and right turn signals of the vehicle to indicate a turn to the left or right (the outputs 54 and 56 may connect to control module 58 which in turn outputs signals 60 and 62 for control of the left and right hand indicators into the vehicle management system or directly to the indicators [0044]; region of the steering wheel having sensors is schematically represented by a series of switches 34; [0047]);
wherein actuation of the at least one pressure actuated switch mechanism by a hand of the operator of the vehicle provides a signal to the turn signal control to indicate a turn to the left or right (turn indication is initiated by squeezing or clenching either the left sensing region or the right sensing region; as an example, squeezing the left (right) sensing region twice may activate a pre-specified or customizable number (for example two or three) of left (right) indicator blinks to indicate lane changing. Similarly, squeezing the left (right) sensing region three times may activate an indefinite number of left (right) indicator blinks to indicate an intention to turn a corner; [0035]).

Regarding claim 2, Hall further discloses wherein the at least one hand location detection sensor includes a pressure activated at least one hand location detection sensor (sensing regions provide an output signal when pressure is applied within the region. A sensing region may comprise one or more membrane sensor pads 20 as illustrated in Fig. 2. The membrane sensor pads may contain one or more sensors which activate when pressure is applied between the sensing area and the steering wheel rim portion, for example when grasped by a driver in a clenched grip; Fig. 2; [0032]).

Regarding claim 9, Hall further discloses wherein the least one hand location detection sensor is disposed over the entire periphery of the steering wheel (one or multiple sensing areas 34 may be located circumferentially around all or most of the rim portion 30 of the steering wheel; The sensing areas 34 may be located either facing toward the driver or on the rim portion facing away from a driver, or partially or completely encircling radially the rim portion; Fig. 1, 3-4; [0030]; [0045]).

Regarding claim 10, Hall further discloses wherein the at least one pressure actuated switch mechanism is disposed over the entire periphery of the steering wheel (one or multiple sensing areas 34 may be located circumferentially around all or most of the rim portion 30 of the steering wheel; The sensing areas 34 may be located either facing toward the driver or on the rim portion facing away from a driver, or partially or completely encircling radially the rim portion; Fig. 1, 3-4; [0030]; [0045]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0001698 (Hall et al.) in view of US Patent Application Publication No. 2012/0078123 (Futatsuyama).

Regarding claim 3, Hall discloses the system according to claim 1 as discussed above.  Hall fails to expressly disclose whereat the at least one hand location detection sensor includes a temperature activated at least one hand location detection sensor. 
Futatsuyama discloses a pressure sensor 11 detects a pressure applied to the pulse wave sensor 9 (i.e. holding strength applied to the steering wheel 7 at the position of the pulse wave sensor 9) … skin temperature sensor 13 detects a temperature of the hand holding the steering wheel 7 and outputs a signal corresponding to the temperature; Fig. 1; [0064]-[0065]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall with this feature of Futatsuyama for increased sensing reliability (see Futatsuyama para [0012] ; [0065] – skin temperature sensor 13 detects a temperature of the hand holding the steering wheel 7).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0001698 (Hall et al.) in view of US Patent No. 10,011,216 (Rovik).

Regarding claim 4, Hall discloses a turn signal system according to claim 1.  Hall fails to expressly disclose wherein the at least one hand location detection sensor includes an optical activated at least one hand location detection sensor. 
Rovik discloses a steering wheel grip sensor system which may include pressure sensors, inductive sensors, optical sensors, or the like (Col. 8, lines 22-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hall and additional add or substitute optical sensors for detecting a steering wheel grip, as optical sensors are shown to be effective and known in the art for such a use.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0001698 (Hall et al.) in view of US Patent Application Publication No. 2012/0078123 (Futatsuyama) and further in view of US Patent No. 10,011,216 (Rovik).

Regarding claim 5, Hall discloses the system of claim 1 as discussed above.  Hall further discloses at least one of a pressure activated at least one hand location detection sensor (sensing regions provide an output signal when pressure is applied within the region. A sensing region may comprise one or more membrane sensor pads 20 as illustrated in Fig. 2. The membrane sensor pads may contain one or more sensors which activate when pressure is applied between the sensing area and the steering wheel rim portion, for example when grasped by a driver in a clenched grip; Fig. 2; [0032]).

Hall fails to expressly disclose a temperature activated at least one hand location detection sensor and an optical activated at least one hand location detection sensor.

Futatsuyama discloses a pressure sensor 11 detects a pressure applied to the pulse wave sensor 9 (i.e. holding strength applied to the steering wheel 7 at the position of the pulse wave sensor 9) … skin temperature sensor 13 detects a temperature of the hand holding the steering wheel 7 and outputs a signal corresponding to the temperature; Fig. 1; [0064]-[0065]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hall with this feature of Futatsuyama for increased sensing reliability (temperature sensing in addition to pressure sensing) (see Futatsuyama para [0012] ; [0065] – skin temperature sensor 13 detects a temperature of the hand holding the steering wheel 7).

Rovik discloses a steering wheel grip sensor system which may include pressure sensors, inductive sensors, optical sensors, or the like (Col. 8, lines 22-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hall and additionally add optical sensors for detecting a steering wheel grip, as optical sensors are shown to be effective and known in the art for such a use, and for increasing sensing reliability.

Claim(s) 6-8, 11, 14, 16, 17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0001698 (Hall et al.) in view of US Patent Application Publication No. 2017/0334477 (Bossler et al.).

Regarding claim 6, Hall further discloses the control determines a left and right side on the steering wheel(the outputs 54 and 56 may connect to control module 58 which in turn outputs signals 60 and 62 for control of the left and right hand indicators into the vehicle management system or directly to the indicators [0044]; region of the steering wheel having sensors is schematically represented by a series of switches 34; [0047]); turn indication is initiated by squeezing or clenching either the left sensing region or the right sensing region; as an example, squeezing the left (right) sensing region twice may activate a pre-specified or customizable number (for example two or three) of left (right) indicator blinks to indicate lane changing. Similarly, squeezing the left (right) sensing region three times may activate an indefinite number of left (right) indicator blinks to indicate an intention to turn a corner; [0035]).

Hall fails to expressly disclose the control determines if the operator has one or two hands on the steering wheel.

Bossler discloses a method and device for detecting steering wheel contact (title) wherein it is possible to sense whether one or two hands are in contact with the steering wheel and also patterns of movement may be sensed [0027]; [0039].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hall and include this feature of Bossler so that the system could differentiate one or two hands in contact with the wheel to improve sensor reliability. 

Regarding claim 7, Hall further discloses wherein the least one pressure actuated switch mechanism is configured to be actuatable by at least one of pulsing pressure or constant pressure applied by a left side or right side of the operators hand to indicate a left turn or right turn of the vehicle, respectively (turn indication is initiated by squeezing or clenching either the left sensing region or the right sensing region; as an example, squeezing the left (right) sensing region twice may activate a pre-specified or customizable number (for example two or three) of left (right) indicator blinks to indicate lane changing. Similarly, squeezing the left (right) sensing region three times may activate an indefinite number of left (right) indicator blinks to indicate an intention to turn a corner; [0035]).

Regarding claim 8, Hall further discloses wherein the least one pressure actuated switch mechanism provides at least one of tactile feel to the hand of the operator, audio indication, and visual indication of a left turn or right turn signal being actuated (activating a left turn indication may illuminate the left pad with an amber glow that would remain in place until the indication step is complete – a left visual indication area and a right visual indication area located on spokes of the steering wheel [0038]; An audio signal may be activated when the turn indicator is activated [0039]; a tactile feedback signal may also be activated when the turn indicator is activated, for example a vibration signal applied at the location of the sensing region which is activated; [0040]).

Regarding claims 11 and 17, Hall discloses a method (and CRM configured to) of controlling a turn signal system, the method comprising: 
grasping a steering wheel (driver activates sensing areas on steering wheel by grasping sensing areas on wheel; Abstract); 
monitoring a location of the hands on the steering wheel (one or multiple sensing areas 34 may be located circumferentially around all or most of the rim portion 30 of the steering wheel; The sensing areas 34 may be located either facing toward the driver or on the rim portion facing away from a driver, or partially or completely encircling radially the rim portion; Fig. 1, 3-4; [0030]; [0045]); A sensor that is capable of differentiating different locations a driver input (such as pressure) has been applied to can be considered to represent multiple sensor areas [0047]; [0055]; region of the steering wheel having sensors is schematically represented by a series of switches 34; [0041]; 
determining locations of at least one of right hand and left hand on the steering wheel; determining if pressure is applied to the steering wheel to indicate a turn; determining if the pressure applied indicates a left turn or a right turn depending the pressure location with respect to the location of the right hand or left hand; and actuating a right turn signal or a left turn signal dependent on the pressure indicating a left turn or a right turn(turn indication is initiated by squeezing or clenching either the left sensing region or the right sensing region; as an example, squeezing the left (right) sensing region twice may activate a pre-specified or customizable number (for example two or three) of left (right) indicator blinks to indicate lane changing. Similarly, squeezing the left (right) sensing region three times may activate an indefinite number of left (right) indicator blinks to indicate an intention to turn a corner; [0035]).

Hall does not expressly disclose monitoring a number of hands grasping the steering wheel.

Bossler discloses a method and device for detecting steering wheel contact (title) wherein it is possible to sense whether one or two hands are in contact with the steering wheel and also patterns of movement may be sensed [0027]; [0039].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hall and include this feature of Bossler so that the system could differentiate one or two hands in contact with the wheel to improve sensor reliability. 

Regarding claims 14 and 20, Hall further discloses wherein at least one pressure actuated switch mechanism is disposed an opposite side of the steering wheel from the at least one hand location detection sensor, the at least one pressure actuated switch mechanism sensing if pressure is applied to the steering wheel to indicate a turn (one or multiple sensing areas 34 may be located circumferentially around all or most of the rim portion 30 of the steering wheel; The sensing areas 34 may be located either facing toward the driver or on the rim portion facing away from a driver, or partially or completely encircling radially the rim portion; Fig. 1, 3-4; [0030]; [0045]); A sensor that is capable of differentiating different locations a driver input (such as pressure) has been applied to can be considered to represent multiple sensor areas [0047]; [0055]; region of the steering wheel having sensors is schematically represented by a series of switches 34; [0041]); turn indication is initiated by squeezing or clenching either the left sensing region or the right sensing region; as an example, squeezing the left (right) sensing region twice may activate a pre-specified or customizable number (for example two or three) of left (right) indicator blinks to indicate lane changing. Similarly, squeezing the left (right) sensing region three times may activate an indefinite number of left (right) indicator blinks to indicate an intention to turn a corner; [0035]).

Regarding claims 16 and 22, Hall and Bossler disclose the method of claim 14 as discussed above.  As previously discussed, Hall discloses sensing regions provide an output signal when pressure is applied within the region. A sensing region may comprise one or more membrane sensor pads 20 as illustrated in Fig. 2. The membrane sensor pads may contain one or more sensors which activate when pressure is applied between the sensing area and the steering wheel rim portion, for example when grasped by a driver in a clenched grip; Fig. 2; [0032]).  Bossler discloses a method and device for detecting steering wheel contact (title) wherein it is possible to sense whether one or two hands are in contact with the steering wheel and also patterns of movement may be sensed [0027]; [0039].  Therefore, Examiner considers that the system continues to monitor the location and number of hands on the steering wheel in all instances, including when there is an absence of pressure.



Allowable Subject Matter
Claims 12, 13, 15, 18, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683